Title: Stephen Pleasonton to James Madison, 12 April 1826
From: Pleasonton, Stephen
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington
                                
                                April 12. 1826
                            
                        
                        At the request of our Excellent friend Mr Monroe, I have the honor to forward to you, enclosed, a copy of a
                            report of a select Committee of the House of Representatives of the UStates, on several items of claim which arose out of
                            his Missions abroad, and of which the peculiar circumstances in which he was placed have heretofore prevented the
                            adjustment; and, I do this with the more pleasure as it affords me an opportunity to renew to you assurances of my best
                            wishes for your continued prosperity and happiness.
                        
                            
                                S. Pleasonton
                            
                        
                    